Case: 12-51013       Document: 00512282416         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-51013
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




JOSE ANTONIO FIERROS-VALDEZ,

                                                  Petitioner–Appellant,

versus

UNITED STATES OF AMERICA; BUREAU OF PRISONS;
WARDEN, REEVES COUNTY DETENTION CENTER III;
GEO GROUP; DEPARTMENT OF HOMELAND SECURITY,

                                                  Respondents–Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 4:12-CV-82




Before SMITH, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51013     Document: 00512282416     Page: 2   Date Filed: 06/20/2013

                                  No. 12-51013

      Jose Fierros-Valdez, federal prisoner # 10157-308, an illegal alien against
whom the Bureau of Immigration and Customs Enforcement has issued a
detainer subjecting him to immediate removal from the United States upon
release from the custody of the Bureau of Prisons (“BOP”), moves to proceed in
forma pauperis (“IFP”) to appeal the denial of his 28 U.S.C. § 2241 petition chal-
lenging the BOP’s exclusion of him from rehabilitation programs and halfway
houses. His arguments are foreclosed by Gallegos-Hernandez v. United States,
688 F.3d 190, 192–93 (5th Cir.), cert. denied, 133 S. Ct. 561 (2012).
      Accordingly, the motion to proceed IFP is DENIED, and the appeal is
DISMISSED as frivolous. See 5TH CIR. R. 42.2.




                                        2